Exhibit 10.1

OCI USA Inc.

660 Madison Ave., 19th Floor

New York, NY 10065

November 27, 2013

OCI Partners LP

P.O. Box 1647

Nederland, TX 77627

Attn: Frank Bakker, President and Chief Executive Officer

Dear Mr. Bakker:

This letter agreement (this “Agreement”) sets forth the commitment of OCI USA
Inc. (“OCI USA”), subject to the terms and conditions contained herein, to make
an equity contribution to OCI Partners LP, a Delaware limited partnership (the
“Partnership”) in connection with a Term Loan Credit Agreement among OCI
Beaumont LLC, a Texas limited liability company (“OCI Beaumont”), the
Partnership and certain lenders party thereto (as amended, restated, refinanced
or replaced, the “Term Loan Agreement”). Defined terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Term Loan
Agreement.

1. Commitments. OCI USA hereby commits (its “Commitment”), that:

 

  a. if prior to the completion of the debottlenecking project in 2014, the
Partnership or OCI Beaumont have liquidity needs for working capital or other
purposes and the restrictions under the Term Loan Agreement or any other debt
instruments of the Partnership or OCI Beaumont prohibit the Partnership or OCI
Beaumont from incurring sufficient additional debt to fund such liquidity needs,
then upon notice from the Partnership, OCI USA (or an affiliate designated by
OCI USA) shall provide such liquidity to the extent of such needs in the form of
an equity contribution to the Partnership; and

 

  b. in the event OCI Beaumont fails to comply with any of the Financial
Covenants as of the last day of any fiscal quarter, then upon notice from the
Partnership, OCI USA (or an affiliate designated by OCI USA that is not a Credit
Party) shall make cash contributions to the Partnership as common equity in the
amount of the Cure Amount and by the date required by the Term Loan Agreement,
so that the Partnership can further contribute such funds to OCI Beaumont to
cure such non-compliance, subject to and in accordance with the terms and
conditions of the Term Loan Agreement;

provided that, the aggregate Commitments that OCI USA shall be obligated to make
under sections 1.a. and 1.b. of this letter shall not exceed $100 million.

2. Parties in Interest; Third Party Beneficiary. The parties hereto hereby agree
that their respective agreements and obligations set forth herein are solely for
the benefit of the other party hereto and their respective successors and
permitted assigns, in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
person or entity other than the parties hereto and their respective successors
and permitted assigns any benefits, rights or remedies under or by reason of, or
any rights to enforce or cause the Partnership or OCI Beaumont to enforce, the
obligations set forth herein.



--------------------------------------------------------------------------------

3. No Modification; Entire Agreement. This Agreement may not be amended or
otherwise modified without the prior written consent of each of the parties
hereto. This Agreement (and the agreements referenced therein) constitutes the
sole agreement, and supersedes all prior agreements, understandings and
statements, written or oral, between the parties hereto with respect to the
transactions contemplated hereby. No transfer or assignment of any rights or
obligations hereunder shall be permitted without the consent of each of the
parties hereto. Any transfer in violation of the preceding sentence shall be
null and void.

4. Representations and Warranties. OCI USA represents and warrants that the
execution, delivery and performance by it of this Agreement, and the
consummation of the transactions contemplated hereby, are within OCI USA’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action and do not contravene the terms of OCI USA’s
organizational agreements or other material agreements or violate any law in any
material respect.

5. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of New York.

(b) Each of the parties hereto (a) consents to submit itself to the exclusive
personal jurisdiction of any state court sitting in New York, New York, or, if
that court does not have jurisdiction, a federal court sitting in New York, New
York in any action or proceeding arising out of or relating to this Agreement or
any of the transactions contemplated by this Agreement, (b) agrees that all
claims in respect of such action or proceeding shall be heard and determined
only in any such court, (c) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court, and (d) agrees not to bring any action or proceeding arising out of or
relating to this Agreement or any of the transactions contemplated by this
Agreement in any other court. Each of the parties hereto waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
person with respect thereto. Any party hereto may make service on another party
by sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in the Term Loan
Agreement. Nothing in this Section 5(b), however, shall affect the right of any
person to serve legal process in any other manner permitted by law.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH ACTION OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) IT MAKES THIS WAIVER
VOLUNTARILY; AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5(c).

 

-2-



--------------------------------------------------------------------------------

6. Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or by an electronic scan delivered by electronic mail),
each of which shall be deemed an original but all of which together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties hereto and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

7. Termination. The obligations of OCI USA under this Agreement will terminate
automatically and immediately upon the earliest to occur of (a) the funding in
full of the Commitment hereunder (at which time all such obligations shall be
discharged) or (b) the occurrence of a Bankruptcy Event. “Bankruptcy Event”
means any one of the following events: (i) a proceeding under 11 U.S.C. §§101 et
seq., as amended, and any similar or successor Federal statute, and the rules
and regulations thereunder (collectively, the “Bankruptcy Code”), seeking an
order for relief or under any other bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt or receivership law or statute is filed
against the Partnership or any entity controlled by the Partnership (including
each of its direct and indirect subsidiaries) (each such entity, a “Partnership
Entity”) and such proceeding is not dismissed within thirty (30) days of the
date of its filing, or a proceeding under the Bankruptcy Code seeking an order
for relief or under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by any
Partnership Entity, or any Partnership Entity makes an assignment for the
benefit of creditors, or any Partnership Entity takes any corporate action to
authorize any of the foregoing; or (ii) any Partnership Entity becomes insolvent
or fails generally to pay its debts as they become due.

[Remainder of Page Intentionally Left Blank]

 

-3-



--------------------------------------------------------------------------------

Sincerely, OCI USA INC. By:   /s/ Kevin Struve   Name: Kevin Struve   Title:
President

Agreed and accepted:

 

OCI PARTNERS LP by its general partner, OCI GP LLC By:   /s/ Frank Bakker  
Name: Frank Bakker   Title: President and Chief Executive Officer

[SIGNATURE PAGE TO EQUITY COMMITMENT LETTER]